Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 11-18, 20-27 are pending and allowed. These are the claims submitted on 6/21/2022.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14, 20, 22, 25, 26, and 27 all of the prior art of record fails to teach or suggest the limitation of claim 1 (and the variants thereof present in the other independent claims), a vehicle control system comprising: a controller configured to determine an upper non-zero limit on deceleration of a vehicle utilizing a payload carried by the vehicle, a speed of the vehicle, and a grade of a route being traveled upon by the vehicle, the controller configured to determine the upper non-zero limit to prevent rollback of the vehicle down a grade being traveled up on by the vehicle, , wherein the controller is configured to monitor the deceleration of the vehicle, the controller configured to automatically prevent the deceleration of the vehicle from exceeding the upper non-zero limit by controlling one or more of a brake or a motor of the vehicle, and wherein the controller is configured to one or more of actuate the brake or supply current to the motor of the vehicle while the vehicle is still moving in a selected direction of travel to prevent rollback of the vehicle while the vehicle is moving up the grade at a non-zero speed. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art US20150081150A1 discloses a control system for a vehicle comprises a control unit configured to be electrically coupled to a drive system of the vehicle. The drive system includes at least one traction motor for providing motive power to the vehicle. The control unit is configured to control a torque output of the traction motor to hold zero speed or near zero speed of the vehicle on a grade without knowing information, in at least one mode of operation, about the grade and/or a load of the vehicle, and without a service brake of the vehicle being activated.
All dependent claims are allowable for at least the reasons of claim 1, 14, 20, 22, 25, 26 and/or 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquire
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665